DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 - 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuge, et al. (US 20150085156 A1) in view of Takeshita, et al. (US 20180203329 A1.)
Regarding claim 1, Yuge, et al. (hereafter, “Yuge”) discloses a lens apparatus (3) comprising:
a fixed member (Fig. 6, operation member, 376) having one of a click generator (actuator, 372) and a groove part in which a groove part is formed;
an operation ring (371) having the other of the click generator and the groove part (371a/371b), and rotatable relative to the fixed member [0051];
a click detector configured to detect contact between the click generator and the groove part (position detector, 374; [0053]); and
a rotation detector configured to detect rotation of the operation ring (rotation position detector, 375; [0054]),
wherein the groove part (371a/371b) has groove portions and non-groove portions alternately arranged (shown in Figs. 8/9).

However, while Yuge discloses the above, the reference fails to disclose wherein the click generator is biased along an optical axis direction and is in contact with the groove part, and wherein the click detector and the rotation detector are disposed along the optical axis direction.  However, the Examiner maintains that this arrangement would be obvious to one of ordinary skill in the art, as taught by Takeshita, et al. (hereafter, “Takeshita.”)
Takeshita discloses a lens barrel (12), similar to Yuge.  Additionally, Yuge discloses a click generator (27/28) that is biased (via biasing members, 62/67) along an optical axis direction (shown in Fig. 6) and is contact with a groove part (fitting portions, 61/66).  Additionally, the click detector (25) and rotation detector (26) are also disposed along an optical axis direction (shown in Fig. 4).
Takeshita discloses an alternate arrangement for the same elements as already disclosed in Yuge.  Therefore, it would be obvious to try arranging the elements of Yuge in the same manner along the optical axis to obtain a predictable construction like that disclosed in Takeshita.

Regarding claim 2, the combination satisfies claim 1, and further Yuge discloses wherein the groove portions and the non-groove portions are arranged in a cycle (shown in Fig. 8.)

Regarding claim 3, the combination satisfies claim 1, wherein Yuge discloses the click generator (372) includes a shaft member (372b) facing the groove part (371a/b) and a biasing member (372g) biasing the shaft member toward the groove part [0085.]
However, while Yuge fails to disclose that the arrangement of these elements are within the optical axis direction, this limitation is rendered obvious in view of Takeshita for the same rationale as in the rejection to claim 1.

Regarding claim 4, the combination satisfies claim 3, wherein Yuge discloses a tip (372a) of the shaft member (372b) has a round shape (shown in Fig. 6.)

Regarding claim 5, the combination satisfies claim 3, wherein the click generator is configured to generate a click feeling by the biasing member biasing the shaft member toward the groove part during rotation of the operation ring [0086.]

Regarding claim 15, Yuge discloses an imaging apparatus (1) comprising :
a lens apparatus (3); and
an image sensor (27) configured to receive an image formed by the lens apparatus [0041].
The remaining limitations mirror that of claim 1 and is rejected for the same rationale as in the rejection to claim 1.

Allowable Subject Matter
Claims 6 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 - 23 are allowed.
Regarding claims 16 and 23, the prior art of record fails to disclose or suggest an imaging apparatus, as required by the instant claim.  Additionally, the prior art of record fails to disclose at least the limitations:
a controller configured to control a driven member driven based on a rotation operation of the operation ring, 
wherein the controller is configured to control the driven member based on an average rotational velocity of the operation ring obtained based the detected rotation.
Accordingly, the claims are considered allowable.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Sasaki, et al. (US 20100209097 A1) discloses an interchangeable lens.
Kawai, et al. (US 20120287328 A1) discloses a driving control device.
Idera (US 20130071101 A1) discloses an image pickup apparatus.
Kuroiwa, et al. (US 20130163979 A1) discloses a diaphragm device.
Yuge, et al. (US 20130335589 A1) discloses an imaging device.
Ueda, et al. (US 20150098004 A1) discloses an operation mechanism.
Masuki (US 20170176713 A1) discloses an electronic apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698